tcmemo_2012_185 united_states tax_court yoron d israel petitioner v commissioner of internal revenue respondent docket no 18868-10l filed date yoron d israel pro_se michael r fiore janet f appel and erika b cormier for respondent memorandum findings_of_fact and opinion cohen judge this case was commenced in response to a notice_of_determination concerning collection action that declined to consider the underlying liability but approved an installment_agreement with respect to petitioner’s unpaid federal_income_tax for the underlying deficiency resulted from disallowance of claimed exemptions for petitioner’s children and related adjustments the deficiency was assessed after petitioner failed to petition this court in response to a notice_of_deficiency that he received the issue for decision is whether the refusal to consider the underlying liability was an abuse_of_discretion all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated and the stipulated facts are incorporated in our findings by this reference petitioner resided in massachusetts at the time he filed his petition petitioner was divorced from his former wife in the divorce decree granted the parties joint custody of their three children designated petitioner’s former wife the parent of primary residence and directed that petitioner had the right to claim exemptions for all three children on his income_tax returns for all odd years commencing in petitioner claimed exemptions for the three children on his federal_income_tax return in accordance with the divorce decree he attached to his tax_return a copy of the divorce decree he did not however attach to his return a written declaration signed by his former wife that she would not claim the children or any one of them as dependents for he was contacted by the internal_revenue_service irs and advised that he needed to obtain a form_8332 release of claim to exemption for child of divorced or separated parents subsequent efforts by petitioner to obtain the required form or other declaration were unsuccessful even though pursued in part through actions in the court in massachusetts that granted the decree and in a court in arizona where his former wife had moved in a notice_of_deficiency sent date the irs disallowed the claimed dependency_exemptions and made related adjustments the notice_of_deficiency sent by certified mail was returned unclaimed and had not been received as of date when petitioner requested that a copy be mailed by regular mail petitioner was then working with the taxpayer_advocate_service in an attempt to resolve the issue and missed the deadline for filing a petition in this court a petition that he filed on date was dismissed for lack of jurisdiction on date the deficiency was assessed after the time for filing a petition in this court had passed on date the irs sent to petitioner a final notice_of_intent_to_levy and notice of his right to a hearing under sec_6330 petitioner requested a hearing stating as his reason that he was not liable for the taxes indicated due to legal reasons after a hearing in which the settlement officer determined that petitioner could not challenge the liability because of the prior opportunity to do so a collection alternative in the form of an installment_agreement was reached opinion in the petition in this case and at trial petitioner continued to dispute the underlying liability contending that he is entitled to the dependency_exemptions claimed for his three children in however that challenge to the underlying liability is precluded by sec_6330 which provides the person may also raise at the hearing challenges to the existence or amount of the underlying tax_liability for any_tax period if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability the statutory preclusion just quoted might end the matter as suggested by respondent’s two summary_judgment motions filed in this case but denied because respondent failed to establish that there were no genuine issues of material fact in dispute and that judgment could be rendered as a matter of law because petitioner’s efforts have been consistent and in good_faith we believe he is entitled to an explanation of why those exemptions were disallowed so far as the record reflects he has not been given an adequate explanation the historic explanation appears in 114_tc_184 aff’d on another ground sub nom 293_f3d_1208 10th cir as follows prior to the definition of dependent led to substantial controversy in cases involving divorced or separated taxpayers because determining which parent provided over one-half of a child's support presented difficult issues of proof and substantiation see h rept part pincite in congress amended sec_152 to simplify the rules for determining which parent properly may claim the dependency_exemption s for federal_income_tax purposes see deficit_reduction_act_of_1984 publaw_98_369 98_stat_799 the pertinent parts of sec_152 as amended provide sec_152 support_test in case of child of divorced parents etc -- custodial_parent gets exemption --except as otherwise provided in this subsection if-- a a child as defined in sec_151 receives over half of his support during the calendar_year from his parents-- i who are divorced or legally_separated under a decree of divorce or separate_maintenance ii who are separated under a written_separation_agreement or iii who live apart at all times during the last months of the calendar_year and b such child is in the custody of one or both of his parents for more than one-half of the calendar_year such child shall be treated for purposes of subsection a as receiving over half of his support during the calendar_year from the parent having custody for a greater portion of the calendar_year hereinafter in this subsection referred to as the custodial_parent exception where custodial_parent releases claim to exemption for the year --a child of parents described in paragraph shall be treated as having received over half of his support during a calendar_year from the noncustodial_parent if-- a the custodial_parent signs a written declaration in such manner and form as the secretary may by regulations prescribe that such custodial_parent will not claim such child as a dependent for any taxable_year beginning in such calendar_year and b the noncustodial_parent attaches such written declaration to the noncustodial parent’s return for the taxable_year beginning during such calendar_year although sec_152 was amended effective for years beginning after date the only regulations promulgated with respect to sec_152 since its amendment in are temporary regulations sec_1_152-4t a q a-3 temporary income_tax regs supra provides that a noncustodial_parent may claim the exemption for a dependent_child only if the noncustodial_parent attaches to his her income_tax return for the year of the exemption a written declaration from the custodial_parent stating that he she will not claim the child as a dependent for the taxable_year beginning in such calendar_year the declaration required under sec_152 must be made either on a completed form_8332 or on a statement conforming to the substance of form_8332 see sec_1_152-4t a q a-3 temporary income_tax regs supra the exemption may be released for a single year for a number of specified years or for all future years as specified in the declaration sec_1_152-4t a q a-4 temporary income_tax regs supra fn refs omitted permanent regulations under sec_152 were adopted for taxable years beginning after date see t d 2008_2_cb_323 while repeating the essential provisions of the temporary regulations sec_1_152-4 income_tax regs provides in part e written declaration -- form of declaration -- i in general --the written declaration under paragraph b i of this section must be an unconditional release of the custodial parent’s claim to the child as a dependent for the year or years for which the declaration is effective a declaration is not unconditional if the custodial parent’s release of the right to claim the child as a dependent requires the satisfaction of any condition including the noncustodial parent’s meeting of an obligation such as the payment of support a written declaration must name the noncustodial_parent to whom the exemption is released a written declaration must specify the year or years for which it is effective a written declaration that specifies all future years is treated as specifying the first taxable_year after the taxable_year of execution and all subsequent taxable years written declaration executed in a taxable_year beginning on or before date --a written declaration executed in a taxable_year beginning on or before date that satisfies the requirements for the form of a written declaration in effect at the time the written declaration is executed will be treated as meeting the requirements of paragraph e of this section paragraph e of this section applies without regard to whether a custodial_parent executed the written declaration in a taxable_year beginning on or before date as unfair as it may seem to petitioner the statute regulations and numerous cases subsequent to miller v commissioner t c pincite compel the conclusion that his former wife’s failure to execute the required declaration defeats his claim to the exemptions for see santana v commissioner tcmemo_2012_49 nixon v commissioner tcmemo_2011_249 briscoe v commissioner tcmemo_2011_165 himes v commissioner tcmemo_2010_ gessic v commissioner tcmemo_2010_88 thomas v commissioner tcmemo_2010_11 because petitioner has not contested the agreement for an installment_payment of the liability or otherwise challenged the determination the notice_of_determination will be sustained and decision will be entered for respondent
